Citation Nr: 0904780	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-27 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as shortness of breath and 
wheezing and as a result of exposure to herbicides.

3.  Entitlement to service connection for head sores, claimed 
as a result of exposure to herbicides.

4.  Entitlement to service connection for a skin rash, 
claimed as a result of exposure to herbicides.

5.  Entitlement to service connection for peripheral vascular 
disease, claimed as poor circulation in feet and as a result 
of exposure to herbicides.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to 
September 1967 and from August 1969 to June 1974.  An 
administrative decision dated in August 2006 determined that 
the Veteran's character of service for the period from August 
27, 1972 to June 28, 1974 was dishonorable, for purposes of 
VA benefits.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for post-traumatic stress disorder (PTSD), chronic 
obstructive pulmonary disease (COPD), head sores, a skin 
rash, and peripheral vascular disease.

In November 2008, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

The issue of service connection for peripheral vascular 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran served in the Republic of Vietnam while on 
active duty; therefore, exposure to an herbicide agent is 
presumed.

3.  The Veteran is not shown to have a current PTSD 
disability as a result of events during military service.

4.  Chronic obstructive pulmonary disease was first shown 
many years after separation from service and is not shown to 
have been the result of events, disease, or injury during 
military service, to include as secondary to herbicide 
exposure and/or asbestos exposure.

5.  Head sores were first shown many years after separation 
from service and are not shown to be related to events, 
disease, or injury during military service, to include as 
secondary to herbicide exposure.

6.  A skin rash was first shown many years after separation 
from service, and is not shown to be related to events, 
disease, or injury during military service, to include as 
secondary to herbicide exposure.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).

2.  Chronic obstructive pulmonary disease secondary to 
herbicide and/or asbestos exposure was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

3.  Head sores, including an epidermal cyst and seborrhic 
keratoses, were not incurred in or aggravated by active 
military service, nor may they be presumed to have been 
incurred in service, to include as due to herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  A skin rash, including actinic keratoses, seborrhic 
keratoses, epidermal cyst, and basal cell carcinomas, was not 
incurred in or aggravated by active military service, to 
include as due to herbicide exposure nor may a malignant 
tumor be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  In this case, the Veteran's claims for 
entitlement to service connection for PTSD, COPD, head sores, 
a skin rash, and peripheral vascular disease were received in 
February 2006.  In correspondence dated in March 2006, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of service connection.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  In addition, this letter notified 
him of how VA determines the disability rating and effective 
dated when a disability is found to be connected to service.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thereafter, the claims were reviewed and a statement of the 
case was issued in August 2007.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007).  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, VA 
treatment records, and records from the Social Security 
Administration that include private treatment records have 
been obtained and associated with his claims file.  He was 
also provided with a VA examination and opinion to assess the 
nature and etiology of claimed diabetes mellitus, peripheral 
vascular disease, and peripheral neuropathy disabilities.

The Veteran was not provided a VA medical examination and 
opinion, however, to assess the current nature and etiology 
of his claimed PTSD, COPD, head sores, or skin rash 
disabilities.  However, VA need not conduct an examination 
with respect to these claims on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4) 
(2008).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

Simply stated, the standards of McLendon are not met in this 
case.  With respect to the Veteran's claimed PTSD, there is 
no evidence of a current disability or persistent or 
recurrent symptoms of a disability.  Regarding his COPD and 
claimed skin disabilities, there is no evidence of current 
pulmonary or skin disabilities recognized as diseases 
associated with herbicide exposure, or any indication that 
these claimed disabilities may be associated with his service 
(to include exposure to asbestos) or his service-connected 
diabetes mellitus.  Therefore, a VA examination to evaluate 
these claimed disabilities is not warranted.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008).

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony. See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including malignant tumors, 
diabetes mellitus and psychoses, may be presumed to have been 
incurred in or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309(a) (2008).  

In addition, the Veteran is entitled to a presumption of 
service connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2008); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  A Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he developed PTSD after witnessing 
his best friend killed in a mortar attack in Vietnam.  He 
also contends that he was exposed to Agent Orange 
(herbicides) while working in Vietnam during active service 
from September 1969 to July 1970 or from November 1971 to 
June 1972 and that he developed COPD, sores in his head, and 
a skin rash as a result of the exposure.  

The Veteran's separation from service records and service 
personnel records reflected that his military service 
included service in Vietnam from September 1969 to July 1970 
and from November 1971 to June 1972.  Awards included the 
Bronze Star Medal and an Army Commendation Medal.  In an 
August 2006 administrative decision, the adjudicator found 
that the Veteran's June 28, 1974 discharge was dishonorable 
for VA benefits purposes for the period from August 27, 1972 
to June 28, 1974.  For service connection purposes, the term 
"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  As the claimant has 
been found to have been discharged under dishonorable 
conditions for a period of time at the end of his service, 
the Board cannot consider entitlement to service connection 
based on events that occurred during that period from August 
1972 to June 1974, as the claimant is not considered to be a 
Veteran for that time period.

The Board notes that the RO did not issue a supplemental 
statement of the case that addressed the VA treatment records 
dated from July 2007 to January 2008.  The Board finds that 
the omission is harmless error, however, because while the 
records documents ongoing treatment for COPD and 
dermatological complaints, they contained no findings or 
opinions regarding the etiology of any of the Veteran's 
claimed disabilities.

PTSD

The Veteran's service treatment records reflect that in 
December 1965, he was psychiatrically evaluated following his 
being AWOL and forging documents in order to return to the 
U.S. so that he could help his family.  The assessment was 
situational maladjustment. The remaining service treatment 
records contain no complaints or findings of any psychiatric 
trouble with the exception of an examiner's notation of 
nervous trouble - mild anxiety on a July 1973 report of 
medical history, during the Veteran's period of dishonorable 
service.  

In a post-service VA new patient history and physical note 
dated in February 2006, the Veteran denied any depression, 
memory disturbance, or psychiatric illness or treatment.  He 
also denied any military sexual trauma.  However, he had a 
positive PTSD screen and was referred for evaluation.  In a 
VA mental health triage intake assessment dated in February 
2006, the Veteran answered "yes" to being both a victim and 
perpetrator of sexual or physical abuse, but did not want to 
talk about it.  He indicated that he had had thoughts of 
suicide, but did not think he would hurt himself; he had 
flashbacks from Vietnam that he believed he could handle; and 
he reported that he startles easily with loud noises.  The 
provisional diagnosis was depression.  

In correspondence from the RO dated in March 2006, the 
Veteran was asked to complete an enclosed PTSD questionnaire 
and provide the location and approximate date within a two-
month period of any stressful events during service.  In a 
statement received in April 2006, the Veteran indicated that 
while he served with the 101st Airborne Division from 1969 to 
1970, 1971, and 1972, he saw bodies lying all over the road 
and witnessed his best friend killed in a mortar attack.

In a VA mental health note dated in April 2007, the Veteran 
stated that he did not know why he was there and did not 
realize that his primary care physician made a mental health 
referral.  He indicated that he endorsed PTSD symptoms from 
time to time, but did not believe that he needed any mental 
health treatment and denied any history of previous mental 
health treatment.  Although the examiner listed an impression 
of PTSD, the only subjective complaints that the Veteran 
reported were nightmares and flashbacks, and the mental 
status examination revealed no abnormalities.  The report 
listed no behavioral or psychomotor abnormalities; normal 
rate and tone of speech; cooperative attitude; euthymic mood; 
normal affect; no hallucinations; goal-directed thought 
process; appropriate thought content; no suicidal or 
homicidal ideation; intact memory; and good cognitive 
function, including orientation, concentration, impulse 
control, insight, judgment, and ability for abstract 
thinking.  The Veteran also reported restorative sleep, 
adequate appetite, adequate energy, engaging in hobbies and 
interests, no irritability, and no depressive or anxiety 
symptoms.

In a November 2008 travel board hearing, the Veteran 
testified that during his first period of service in Vietnam 
in Phu Bai at Camp Eagle, he experienced enemy rocket fire at 
least twice a week. 

In this case, the Board notes that the record does not 
provide a basis for establishing service connection for PTSD.  
Service medical records are negative for a diagnosis of PTSD.  
The first post-service evidence of any subjective PTSD 
symptomatology is the VA PTSD screen dated in February 2006, 
over 30 years after the Veteran's separation from active 
service.  In addition, while the VA mental health note dated 
in April 2007 lists an impression of PTSD, the accompanying 
mental status examination contains no objective findings of 
any mental abnormality.  Rather, the only symptoms the 
Veteran endorsed were nightmares and flashbacks from time to 
time.  When the preponderance of competent medical evidence 
establishes that the Veteran does not have a particular 
disability -PTSD - there can be no valid claim for service 
connection for any such disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, because 
the first essential criterion for establishing service 
connection pursuant to 38 C.F.R. § 3.304(f) is not met, the 
Board need not address whether the remaining regulatory 
requirements - evidence of an in-service stressor and of a 
link between the stressor and the PTSD - are met.  Therefore, 
the Veteran's claim for service connection for PTSD must be 
denied.



Chronic Obstructive Pulmonary Disease (COPD)

The Veteran's service treatment records contain no complaints 
or findings related to shortness of breath, any pulmonary 
disorder, or any abnormal chest x-rays.

In a post-service private treatment note from Foothills 
Family Medicine dated in November 2004, the Veteran 
complained of cold symptoms and reported a history of COPD.  
The assessment was acute exacerbation of COPD.  

Private treatment notes from T. N., M.D., dated from July 
2005 to December 2005 reflect that Dr. N. admonished the 
Veteran that it was imperative for him to stop smoking to 
prevent the loss of his legs, due to Buerger's disease..

In a VA new patient note dated in February 2006, the Veteran 
reported a medical history that included COPD since 1995 and 
stated that he had smoked one-half to one pack of cigarettes 
per day for approximately 50 years.  The impression included 
COPD.  Additional VA treatment records dated from February 
2006 to January 2008 reflect continuing treatment for COPD 
with exacerbations.

In correspondence dated in March 2006, the RO asked the 
Veteran to provide evidence that showed the diagnosis of any 
disease caused by asbestos exposure.  No response to this 
request was received.

In November 2008, the Veteran testified that he believed that 
his current COPD was the result of herbicide exposure in 
Vietnam.  He also testified that he smoked up to two packs of 
cigarettes per day for approximately 40 years and was 
currently smoking less than one pack per day.  

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for COPD is 
not warranted because there is no connection between the 
Veteran's pulmonary disability and any event, injury, or 
disease during active military service.  Here, the first 
evidence of a COPD is the February 2006 VA treatment note in 
which he reported a history of COPD from 1995, more than 20 
years after separation from service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Additionally, none of the 
competent evidence of record provides a link between the 
Veteran's COPD and his active service.  On the contrary, the 
Veteran's service treatment records and post-service 
treatment records - as well as the Veteran's own statements - 
provide a clear, consistent link to his reported 40- to 50-
year cigarette use and his complaints of shortness of breath 
and subsequent COPD.  Without medical evidence of a nexus 
between a claimed in-service disease or injury and the 
present disease or injury, service connection cannot be 
granted on a direct basis.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The Board points out that for claims received by VA after 
June 9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the Veteran's use of tobacco 
products during service.  For the purpose of this section, 
the term "tobacco products" means cigars, cigarettes, 
smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  
38 C.F.R. § 3.300 (2008).

The Board has also considered whether the Veteran's current 
COPD resulted from Agent Orange, or herbicide, exposure as 
alleged or from any asbestos exposure.  However, COPD is not 
one of the diseases associated with herbicide exposure under 
existing law, and the Veteran has provided no evidence that 
his COPD is the result of asbestos exposure.  Therefore, his 
claim for service connection for COPD related to exposure to 
any chemical agent must be denied.  

Head Sores

The Veteran's service treatment records contain no complaints 
or findings related to any sores in his head.

In a post-service VA dermatology consultation report dated in 
July 2006, the Veteran stated that he had several abnormal 
skin lesions on his body, including on his scalp and the nape 
of his neck that had been present for one or two years.  
Following a physical examination, the assessment included 
epidermal cyst of the nape of neck and seborrhic keratoses of 
the right temple.

During his November 2008 travel board hearing, the Veteran 
testified that he did not have head sores in service, and 
that they only began years later.  No dermatologist had ever 
told him that his present skin problems were related to Agent 
Orange exposure.  + 

The Board has considered the evidence of record, but finds 
that service connection for head sores is not warranted 
because there is no connection between the Veteran's current 
epidermal cyst or seborrhic keratoses, diagnosed in 2006, and 
any event, injury, or disease during active service.  In 
addition, service connection for a sore on the head is not 
warranted based on exposure to herbicides because neither 
epidermal cysts nor seborrhic keratoses are included in the 
list of diseases associated with herbicide exposure.  
Therefore, the Veteran's claim for service connection for 
head sores must be denied.

Skin Rash

In a service treatment note dated in January 1964, the 
Veteran complained of a generalized body rash and feeling 
sick.  The impression was German measles.  No other 
complaints or findings related to any skin rash were 
contained in his service treatment records.

Post-service private treatment notes from Foothills Family 
Medicine dated from November 2004 to June 2005 show that the 
Veteran was treated for actinic keratoses and basal cell 
carcinomas.

In a VA new patient treatment note dated in February 2006, he 
reported no rashes or skin diseases, but complained of 
multiple small keratoses on his bilateral upper extremities 
and on his scalp, in addition to a history of excision of 
basal cell cancer.  The impression included history of basal 
cell cancer.

In a written statement received from the Veteran's wife in 
April 2006, she indicated that he has had skin cancers and 
cancerous moles removed.

In a VA dermatology consultation note dated in July 2006, the 
Veteran complained of several abnormal skin lesions on 
several areas of his body for the last one or two years.  The 
assessment was actinic keratoses of dorsa of hands and 
forearms (of which 28 were frozen with liquid nitrogen 
spray); epidermal cyst of the nape of the neck; and seborrhic 
keratoses of the right temple, pubic area, and distal penile 
shaft.  In a VA treatment note dated in December 2007, the 
Veteran complained of skin lesions.  The examiner noted a 
right hand small actinic keratosis and cyst and a left elbow 
abnormal actinic keratosis.  The assessment included history 
of basal cell carcinoma.

In a VA dermatology procedure note dated in January 2008, the 
physician noted three areas of major concern on the Veteran's 
left elbow, right forearm, and right hand.  The provisional 
diagnoses were squamous cell carcinoma, basal cell carcinoma, 
and basal cell carcinoma versus squamous cell carcinoma, 
respectively.  The surgical pathology report dated in January 
2008 listed diagnoses that included actinic keratosis and 
basal cell carcinoma, with surgical margins negative for 
carcinoma.

In a VA diabetes mellitus report dated in June 2008, the 
examiner concluded that the Veteran had no skin complications 
secondary to his diabetes mellitus.

In November 2008, the Veteran testified that he believed that 
his skin rash was related to Agent Orange exposure, but no 
dermatologist had ever told him that he had a skin disorder 
related to such exposure.

The Board has considered the evidence of record, but finds 
that service connection for a skin rash is not warranted 
because there is no connection between the Veteran's current 
actinic keratoses, seborrhic keratoses, epidermal cyst, or 
history of basal cell carcinoma, first diagnosed in 2004, and 
any event, injury, or disease during active service.  In 
addition, service connection for a skin rash is not warranted 
based on exposure to herbicides because neither keratoses nor 
basal cell carcinoma are included in the list of diseases 
associated with herbicide exposure.  Therefore, the Veteran's 
claim for service connection for a skin rash must be denied.

All Claims

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that he has PTSD, 
COPD, sores in his head, and a skin rash as a result of 
events during military service, including exposure to 
herbicides.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran is a layperson without the appropriate medical 
training or expertise, he is not competent to render 
probative (i.e., persuasive) opinions on these medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the lay 
assertions as to the nature or etiology of his claimed PTSD, 
COPD, head sores, and skin rash disabilities have no 
probative value.

For all the foregoing reasons, the claims for service 
connection for PTSD, COPD, head sores, and skin rash 
disabilities, to include as due to herbicide exposure, must 
be denied.  In arriving at the decision to deny the claims, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as shortness of breath and 
wheezing and as a result of exposure to herbicides, is 
denied.

Entitlement to service connection for head sores, claimed as 
a result of exposure to herbicides, is denied.

Entitlement to service connection for a skin rash, claimed as 
a result of exposure to herbicides, is denied.

REMAND

The Veteran contends that he has no circulation in his feet 
as a result of exposure to herbicides.

Service treatment records contain no complaints or findings 
related to circulatory or foot problems.  Post-service 
private treatment records from T. N., M.D., dated from July 
2005 to December 2005 contain diagnoses of arterial occlusive 
disease (peripheral vascular disease) and Buerger's disease.  
Dr. N. repeatedly admonished the Veteran that it was 
imperative that he stop smoking to prevent the progression of 
Buerger's disease and the loss of his legs.

VA treatment notes dated from February 2006 to January 2008 
reflect ongoing treatment for peripheral vascular disease.

In a VA diabetes mellitus examination report dated in June 
2008, the Veteran reported a smoking history of one pack per 
day for some 50 years.  Following a review of the claims file 
and physical examination, the examiner opined that the 
Veteran's peripheral vascular disease was less than likely as 
not related to his diabetes mellitus.  He reasoned that the 
peripheral vascular disease existed prior to the diagnosis of 
diabetes mellitus and that the Veteran had other conditions 
that predispose a person to peripheral vascular disease, 
specifically smoking. 

In correspondence dated in August 2006 the Veteran submitted 
a timely notice of disagreement from an August 2006 rating 
decision denying entitlement to service connection for 
peripheral vascular disease.  The Court has held that where 
the Board finds a notice of disagreement has been submitted 
regarding a matter which has not been addressed in a 
statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Although the RO provided a statement of the case to 
the Veteran in August 2007, it did not provide a supplemental 
statement of the case after a June 2008 VA examination report 
that contained an opinion regarding his peripheral vascular 
disease, nor has the RO considered additional VA treatment 
records that were added to the claims file.  Therefore, the 
issue of entitlement to service connection for peripheral 
vascular disease must be remanded for the issuance of a 
supplemental statement of the case (SSOC).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated him for peripheral vascular 
disease since January 2008.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  The RO should issue to the Veteran and 
his representative an SSOC addressing the 
claim regarding peripheral vascular 
disease.  All applicable criteria should 
be addressed in the SSOC, to include 
38 C.F.R. § 3.105(a).  The Veteran must be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


